Case 1:19-cv-01403-RLY-DLP Document 1 Filed 04/06/19 Page 1 of 4 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


MICHELLE GILLESPIE,                           )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       CAUSE NO. 1:19-cv-1403
                                              )
A.R. BUILDING COMPANY,                        )
                                              )
                       Defendant.             )


                                 COMPLAINT FOR DAMAGES

       Plaintiff, Michelle Gillespie, for her Complaint against Defendant, A.R. Building

Company, states the following:

                                             I. Parties

       1.      Plaintiff is a resident of Avon, Indiana.

       2.      Defendant, A.R. Building Company, is a business located in Indianapolis, Indiana.

                                       II. Jurisdiction and Venue

       3.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce her rights under the FLSA.

       4.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.

       5.      Venue in the Southern District of Indiana, Indianapolis Division, is appropriate by

virtue Defendant doing business in this District.




                                            Page 1 of 4
Case 1:19-cv-01403-RLY-DLP Document 1 Filed 04/06/19 Page 2 of 4 PageID #: 2



                                     III. Factual Allegations

        6.      Plaintiff began working for Defendant on December 26, 2017.

        7.      Plaintiff was an hourly employee of Defendant.

        8.      Defendant paid Plaintiff on a bi-weekly basis.

        9.      On January 1, 2019, Defendant gave Plaintiff a raise to $15.50 per hour.

        10.     Defendant terminated Plaintiff.

        11.     Defendant terminated Plaintiff on January 11, 2019.

        12.     Plaintiff earned $1,116.00 on 72 hours during the pay period of December 29, 2018

to January 11, 2019.

        13.     The pay date for the pay period of December 29, 2018 to January 11, 2019 was

January 17, 2019.

        14.     Defendant illegally deducted $905.93 from the January 17, 2019 wages of Plaintiff.

        15.     Defendant finally paid Plaintiff the $905.93 illegally deducted on March 25, 2019,

over two month late.

        16.     Defendant did not have a good faith basis for deducting these wages from the pay

of Plaintiff.

        17.     Defendant failed to pay Plaintiff her minimum wages due and owing on January

17, 2019.

        18.     The wage claim of Plaintiff has been referred to counsel for Plaintiff by the Indians

Attorney General’s Office in conjunction with the Indiana Department of Labor.




                                            Page 2 of 4
Case 1:19-cv-01403-RLY-DLP Document 1 Filed 04/06/19 Page 3 of 4 PageID #: 3



                                      IV.     Cause of Action

                                            Count I
                               Failure to Pay Minimum Wages
                          Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       19.     Plaintiff incorporates paragraphs 1 through 18 by reference herein.

       20.     Plaintiff was an employee of Defendant pursuant to the FLSA.

       21.     Plaintiff’s work for Defendant involved interstate commerce.

       22.     Defendant is an employer pursuant to the FLSA.

       23.     Defendant had gross revenues of at least $500,000.00 for the 2017 calendar year.

       24.     Defendant had gross revenues of at least $500,000.00 for the 2018 calendar year.

       25.     Defendant’s violation of the FLSA have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                          Count II
                            Wage Claims Statute, I.C. §22-2-9 et. seq.

       26.     Plaintiff incorporates paragraphs 1 through 25 by reference herein.

       27.     Defendant is an employer pursuant to the Wage Claims Statute.

       28.     Plaintiff was an employee of Defendant.

       29.     Defendant failed to pay Plaintiff her wages due and owing in a timely fashion.

       30.     Defendant failed to pay Plaintiff her wages due and owing in the correct amount.




                                             Page 3 of 4
Case 1:19-cv-01403-RLY-DLP Document 1 Filed 04/06/19 Page 4 of 4 PageID #: 4



       31.     Plaintiff has been damaged by Defendant’s violations of the Wage Claims Statute.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49
                                                       Counsel for Plaintiff,
                                                       Michelle Gillespie


Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
Fax: (317) 288-4013
E-mail: rweldy@bhclegal.com




                                             Page 4 of 4
